IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


REGINALD C. SCOTT,                            : No. 90 MM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
FRANCIS T. CHARDO, DA, JOSH                   :
SHAPIRO, AG, BERNADETTE MASON,                :
WARDEN, TIMOTHY A. HOLMES, ESQ.,              :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for a Writ of Habeas Corpus and the

Application for an Immediate Hearing is DENIED.